By the Court,
Martin, J.
alone. This action appears to have been brought for work and la-bour done by the plaintiff as overseer of the defendant. The affidavit admits that the defendant supplied the plaintiff with goods, the amount of which was to be deducted out of his wages, and the plaintiff qualifies his affidavit by swearing that the amount of the account is due, except, &c. The claim must therefore be considered as unliquidated, since it is sworn that the whole of it is not due. Certainly, if the whole be not due, the defendant cannot be compelled to give bail for the gross sum, and the affidavit furnishes no datum, according to which it may be reduced. Indeed, for any thing that is sworn to, it does not clearly appear that the balance will be found against the defendant.
Bail discharged.